﻿258.	  Sir, the delegation of
Burma, which I have the privilege to lead here, is happy
to extend the warmest congratulations to the President of the thirty-eighth session.
His distinguishes political career and Ms wide knowledge and
experience of world affairs is a guarantee to us ail that
the present session is in the most abide hands. We wish
to assure him of our support and co-operation in the
discharge of his responsibilities.
259.	We also take this opportunity to render a tribute
to the outgoing President, Mr. Imre Hollai, for the
integrity of purpose with which he guided the deliberations of the Assembly during the last session.
260.	We are also happy to offer our felicitations and
friendly greetings to the delegation of Saint Christopher
and Nevis on the occasion of its admission into the family
of the United Nations, which is yet another step towards
the universality of the membership of the Organization.
261.	The regular sessions of the General Assembly have
always been of great interest and value to all delegations
present at these yearly gatherings. t is a traditional time
to review and evaluate what is happening in the world,
what we expect to do about it and to give thought to the
problems of the future. These occasions enable us to take
stock of various standpoints in the present conditions of
the world and to acquaint ourselves with each other's
positions and attitudes. For our part, we leave with an
understanding and appreciation much better than when
we Hurst come here.
262.	For the past several years, the Assembly has been
working under conditions of marked international tension. In our view, the pattern of events since our last
session has shown no improvement or significant changes
in the overall international situation, is it political, economic or social? as a world dominated by the political
and strategic interests of the great Powers, their adverse
relationship continues to encumber international relations
and impinge on the work of the Assembly. Unless these
relations are improved we fear that the present trend can
only lead to paralytic and consequent deviate in
authority and power of the United Nation
predicament in which the world Organisation finds itself and constitutes the nature of the problem we have to cope with.
263.	it is evident that great-Power relationships continue to dominate the present decade, with profound
implications for peace and security. Their mutual mistrust
and divergent views have so far been the main obstacle
to resolving the key issues of our times. Experience has
shown that a certain degree of understanding among the
great Powers is essential before we can hope to gain
tangible ground in the peace-making process. The course
of any negotiations can be circumscribed by their indifference or greatly enhanced by their support, if the United Nations is to take a constructive move towards a safer
and more secure world, it is essential that the great Powers
do their part in making progress possible. Reorientation
of thinking and formulation of new approaches and
concepts of solution will be possible only at a lower level
of tendon, In view of the exceptional responsibility witch
the great Powers bear in the questions of peace and
security, it is incumbent on them to come forth with
initiatives that would ensure reduction of international
tensions. This also means that their present antagonism
must give way to a greater degree of coexistence that
would reduce suspicion, build mutual confidence and
contribute to a more state and reliable world order.
264.	The stability we seek requires continued efforts to
place international relations on sounder foundations
rather titan on a balance of material forces. We believe
those permanent foundations for world peace on the basis
of peaceful coexistence best respond to the hopes and
aspirations of mankind and command the support of the
overwhelming majority of nations. We come from different continents with diverse historical, cultural and
social backgrounds and differing political and economic
conditions, all of which have their own validity. Moreover, human nature is much too diverse to allow for the
imposition of an all-encompassing world system. No
single Power or group of Powers can expect to shape the
world's destiny m its own way. indeed, such an attempt
would only accentuate disharmony rather than promote
harmony and would fore nations apart rather than bring
them together.
265.	in these circumstances, logic and reason dictate
that there is no alternative to a policy of peaceful coexistence and co-operation among States, whether big or
smelt, and irrespective of their political, economic and
social systems. Let us recognize that it is in the Charter
of the United Nations.
266.	The factor of great-Power rivalry is but one source
of world tension and conflict. The fact is that we live in
an epoch of revolutionary changes which are fundamental
in nature. They have generated impulses and problems
which are unprecedented in character and dimensions?
In this situation, a deeper source of tension is the conflict
between new incipient forces advancing to the forefront
and age-old forces holding on to domination. Within this
changing context, the full depth of the contemporary
crisis ranges from issues of disarmament to international
economic processes. It is also reflected in the problems
of the Middle East, southern Africa, the situation in
Afghanistan, Kampuchea and central America.
267.	Having touched upon the general nature of world
issues, I should now like to comment briefly on them as
they relate to our common search for a viable and effective response.
268.	Negotiations on disarmament and arms control are
currently encountering many contradictions and difficulties.
The world community is still burdened by the chronic
problem of the armaments race, who’s undiminished
tempo continues to heighten tensions and poses a threat
to international peace and security. Today disarmament
negotiations are in a state of flux, seemingly not unpromising at times, suddenly becoming stale and replaced
by the language of war. So far there has neither been arms
reduction nor disarmament. Both contending policies of
the great Powers assume that only more weapons could
provide more protection. Negotiations and agreements
on arms control to date have done little to limit either
weapons development or weapons quantities, and the
probability of nuclear war has not adequately or appreciably decreased.
269.	In a situation where the enormous destructive
potential of nuclear weapons threatens the very survival
of mankind, fears about the dangers of nuclear war have
become more pronounced than before. The prevention
of nuclear war has emerged into the foreground as the
burning issue of the day. Arms and technology are but
tools of war, and factors influencing the likelihood of
war is more political in nature. Removing the possibility
of a nuclear clash means towering the existing dangerously
high tensions. The great Powers have a special position
with regard to this matter, because the ultimate decision
as to peace and war rests with them. In the present situation, there can be no major war without their participation and equally there can be no genuine peace unless both
of them will it. Thus they share between them an extremely heavy burden of responsibility, not only to their
own people out to entire humanity as a whole.
270.	World public attention and expectations are now
focused on the ongoing talks between the great Powers
relating to medium-range nuclear systems and strategic
armaments. The absence of progress so far is a source
of concern, as a successful outcome of the bilateral
negotiations is widely tooled upon as an opening to
progress in other fields of disarmament. Every proposed
solution should be explored. It is an opportunity that may
not recur or exist for much longer to reach a solution that
would ensure a secure region In Europe. We hope that
a mutually acceptable formula will be worked out to
produce an outcome that the world can live with and that
is not merely to the benefit of one region and to the
detriment of another.
271.	We cannot Ignore the factor of time involved in
arms control negotiations. We stand at a crossroads
where the inability of arms control negotiations to keep
pace with technological innovation may pass the point
of manageability and make It impossible, in a practical
sense, to stop the accelerating arms race. The protracted
pace of diplomatic negotiations and the relatively more
rapid pace of technological progress means that arms
control will become ever more difficult in the years to
come unless some bold Initiatives are taken to arrest and
reverse the present trends. Meantime, white strategic arms
control negotiations remain at an impasse, advances in
technology threatens to upset the nuclear balance.
272.	No single regional dispute has so preoccupied the
General Assembly in sheer length of time as have the
Middle East situation and the Palestine question. The
Middle East region remains in ferment, with hardly any
prospect of an early or satisfactory solution to the question of Palestine, the primary cause of the persisting
crisis. In spite of the efforts of many countries and of
the United Nations, it is still not possible to perceive a
solution to the many problems which fester in the Middle
East and Palestine issues, such as the questions of Jerusalem, the Golan Heights and Israeli settlements in occupied territories. Matters have become further compounded by the factional divergence and strife in the
Palestinian movement over views on how to achieve a
solution. This has caused a setback in the most resent
efforts of the peace process.
273.	It is also evident that any solution of the Middle
East problem, to be viable, must be comprehensive in
nature. Equally, a comprehensive settlement in the Middle
East is not possible without meaningful progress towards
a solution of the Palestine problem.
274.	The position of the delegation of Burma regarding
the issues of the Middle East and Palestine are quite clear.
We recognize the realty that, whatever the circumstances
of its birth, Israel has come to stay in the Middle East.
We accordingly recognize the right of Israel to exist. We
maintain, however, that the right to exist does not confer
on Israel or on any other State the right to acquire territory by war or to resort to unilateral acts that prejudice the outcome of any final comprehensive settlement.
Looking to future prospects, we feel that unless steps are
taken to hat the current process of Israeli settlements in
occupied territories, it may soon make impossible title
chances for pursuing a negotiated peace. Another prerequisite for transforming the ate is the withdrawn of
Israeli forces from all Arab territories occupied since
1967, a move that we believe will contribute towards a
just and enduring solution. As we perceive it, any negotiations aimed at achieving a just and comprehensive
settlement in the Middle East would necessarily entail a
greater sensitivity in each of title parties to the dispute to
the concerns of the other side. What is needed is the
mutual recognition of the right of each side to exist. The
legitimate rights of the Palestinian people to skiff-determination and a national homeland must be recognized,
side by side with the recognition of Israel's right to survival and need for security. Failing such accommodation
between the two sides, peace in the Middle East would
surety is impossible. To our regret, the present antagonism displayed by the two sides holds little
promise of making any headway towards a Middle East
solution.
27$. in Lebanon the presence of unauthorized foreign
forces continue to destabilize internal order. Protracted
efforts to affect their withdrawal have so far foundered.
Moreover, the intractable problem of community conflict
still faces the country. The problems of Lebanon stem
from the unresolved issues of the Middle East and Palestine. Notwithstanding this fact, the overriding concern
must be to ensure the withdrawal of foreign forces from
the country and the realization of the foot sovereignty,
territorial integrity and political independence of Lebanon, within its international recognized boundaries, in
accordance with Security Council resolutions in this
regard.
276.	The record of ongoing developments in southern
Africa provides little cause for optimism. There has been
no real change in the overall pattern of relations between
South Africa and the African front-line States which
border ft. Military escalation and interference continue
to be directed and intensified against them. Moreover,
there is no let-up in South Africa's policies and practices
of racial discrimination and indeed,
has been extended to Namibian territory,
whose attainment of independence has proved to be far?
slower than expected.
277.	Five years have passed since the adoption of Security Council resolution 435 (1978 as a basis for an Internationally recognized settlement for the independence of
Namibia. Yet still today the people of that Territory
remain the victims of a stubborn colonial domination.
Hopes raised by the United Nations plan for the peaceful realization of Namibian self-determination have faded with the intransigent and persistent refusal of South Africa to comply with and to honour what it had originally accepted. Its resistance to the forces of change has not only aggravated the Namibian situation but also constitutes a serious threat to regional stability and to international peace and security.
278.	The efforts of the contact group representing the
world's most powerful countries have also failed to influence South Africa, at today there is hardly any prospect
of a solution to the question of Namibia. A further
dilatory factor causing concern is the injection of extraneous issues that tend to distort title reality of the Namibian question. The delegation of Burma cannot in good
faith support motives that are incompatible with the letter
and spirit of Security Council resolution 423 1973. We
intoed the view that any parallelism or linkage between title
independence of Namibia and extraneous at irrelevant
issues cat only raise doubts as to the attitude of those
who promote the concept?
279. Experience with regard to the situations in Afghanistan and Kampuchea reveals both the need for and the
difficulty of instating regional conflicts from great Power relationships. The implication of both situations
are already reflected in the politics of the respective
regions. They also demonstrate the basic risks involved
in intervention in any country by an external
Power. Beth interventions have been fraught with difficulties for the intervener and the affected. In each case
the difficulties are of a nature to raise the question of
whether the form of intervention has realty served the
national interests of the intervener. White in the short
range certain goals may have been achieved, a political
price has to be paid in the way of adverse world opinion.
2S0. in line with our oft-expressed views on Afghanistan
and Kampuchea, we consider that the withdrawal of
foreign troops from both countries is fundamental for
arriving at a political solution. It is also a preliminary
to forging better relations in the region. This is a matter
of principle with us, for any breach of the basic principles
of International rotations, as enunciated in the Charter
of the United Nations, cannot b: condoned, since it
creates a dangerous precedent with wide-ranging indications. We say this because the principles of the Charter are applicable to all States Members of the United
Nations and will survive only if Members faithfully
uphold them.
28. in Afghanistan the good offices of the Secretary-
General have led to some movement in the right direction
regarding essential elements for a comprehensive political
solution. We welcome these constructive efforts and hope
that a breakthrough will be achieved to enable the Afghan
people to determine their own destiny free from outside
interference and to enable the refugees to return.
282. Regarding Kampuchea, the stalemate continues
despite many diplomatic moves In and outside the region.
The delegation of Burma considers that the achievement
of a political solution in Kampuchea must necessarily he
worked out by the Kampuchean people themselves without outside interference. We would hope that both internal and external conditions will in time mature to allow
for a peaceful way for national reconciliation and a
political solution responsive to the desperate seed of the
Kampuchean people to survive and to live in peace.
283. Turning now to the world economy, there is no denying that it is still in the midst of the most severe and protracted crisis. No country, regardless of its level of economic development, size and socio-economic order, has been spared the crisis, though the main brunt of its adverse impact has been borne by the developing countries. It has imposed a severe strain on international trade and on the monetary and financial systems and has raised the spectre of trade warfare and financial collapse. The resultant slow-down in socio-economic development has also generated a crisis in development. It is in fact a crisis on international relations, and it underlines the anachronistic nature of the existing system.
284. Recent forecasts talk of an economic upturn
in some highly industrialized countries, the momentum
of recovery is as yet too stowed to warrant jubilation.
However, in many respects the world economic situation cannot really be described as being responsive. World trade remains sluggish, and interest
rates are high and have rapidity increased the level of
debt service payments. As a result, the international
monetary and financial systems have been placed under
severe strain. Points to the fact that fundamental
changes in the pattern of world economic relations,
especially In trade and finance are overdue.
285.	New ways and means must also be found to narrow the ever-widening gap between the export earnings
of developed and developing countries, so as to establish
a realistic and equitable basic relationship of a lasting nature. We believe that the balance of world opinion
. is swinging toward far-reaching solutions and constructive international action to redress the ills of the world
economy and not towards a series of stop-gap, ad Ace
measures.
286.	A resolution in favour of the launching of global
negotiations, adopted by the General Assembly in 1979
 was aimed at spurring the desired
process of transformation it: international economic
relations. We are disturbed that this has met with opposition from the richer developed nations, which makes
the start of negotiations still uncertain.
287.	Furthermore, growing links between national economies have enhanced their interdependence to the extent
that unilateral action by a single country or group of
countries to pull out of the present crisis may prove to
be ineffective and inadequate. In spite of this, there has
been a greater resort to unilateral action, and international economic co-operation has slackened at a time
when it needs to be greatly strengthened. A healthy world
economic structure can emerge only with the recognition
that widened avenues of international co-operation and
agreement is basic requisites to put the world economy
back on the path of recovery and sustained growth. We
hope that our present deliberations will help us advance
this prospect and that the examination of world issues
Will prove fruitful.
